United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1952
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Eugene Winters,                         *         [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                               Submitted: May 5, 2006
                                  Filed: May 11, 2006
                                   ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Eugene Winters appeals the 240-month prison sentence the district court*
imposed after Winters pleaded guilty to a drug-conspiracy charge. On appeal, counsel
has filed a brief under Anders v. California, 386 U.S. 738 (1967).

       To the extent the Anders brief can be read to challenge the conviction, Winters
is prohibited from appealing his conviction because of the appeal waiver contained in
his plea agreement. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir.) (en

      *
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
banc) (this court will enforce appeal waiver and dismiss appeal where issue appealed
falls within scope of waiver, appeal waiver was knowing and voluntary, and no
miscarriage of justice would result), cert. denied, 540 U.S. 997 (2003); United States
v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing
appeal waiver in Anders case).

       To the extent the Anders brief can be read to challenge the district court’s
imposition of a statutory mandatory minimum sentence, Winters’s argument fails. See
United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (sole authority for
district court to depart from statutory minimum sentence is found in 18 U.S.C.
§ 3553(e) and (f), which apply only when government makes motion for substantial
assistance or defendant qualifies for safety-valve relief); United States v. Mendoza,
876 F.2d 639, 641 (8th Cir. 1989) (mandatory minimum sentencing does not violate
defendant’s constitutional rights).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
conclude there are no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment.
                       ______________________________




                                         -2-